 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JASON CATES,                                     CASE NO. C18-5448 BHS
 8
                             Plaintiff,               ORDER DENYING
 9          v.                                        DEFENDANT’S MOTION FOR A
                                                      PROTECTIVE ORDER
10   NATIONAL RAILROAD PASSENGER
     CORPORATION, d/b/a AMTRAK,
11
                             Defendant.
12

13
            This matter comes before the Court on Defendant National Railroad Passenger
14
     Corporation’s (“Amtrak”) motion for a protective order. Dkt. 10. The Court has
15
     considered the pleadings filed in support of and in opposition to the motion and the
16
     remainder of the file and hereby denies the motion for the reasons stated herein.
17
                   I.   PROCEDURAL AND FACTUAL BACKGROUND
18          On December 18, 2018, Plaintiff Jason Cates (“Cates”) boarded Amtrak Train No.
19   501 originating in Seattle, WA. About 40 miles south of Seattle, the train entered a
20   corner at a high rate of speed and derailed. On June 1, 2018, Cates filed a complaint
21   against Amtrak. Dkt. 1. Cates asserts claims for negligence and a violation of
22


     ORDER - 1
 1   Washington’s Consumer Protection Act, RCW Chapter 19.86 (“CPA”), and seeks “all

 2   economic and non-economic damages along with all compensatory, pecuniary and

 3   exemplary damages.” Id. ¶ 6.1.

 4          On July 16, 2018, Amtrak answered and conceded that it “will not contest liability

 5   for compensatory damages proximately caused by the derailment of Train 501 on

 6   December 18, 2017.” Dkt. 9, ¶ 4.3.

 7          On August 22, 2018, Amtrak filed a motion for a protective order. Dkt. 10.

 8   Amtrak seeks an order that limits discovery to compensatory damages or, in the

 9   alternative, defers discovery until after the National Transportation Safety Board

10   (“NTSB”) issues its final report on the accident. Id. On August 29, 2018, Cates

11   responded. Dkt. 16. On August 31, 2019, Amtrak replied. Dkt. 18. On October 11,

12   2018, Cates filed a supplemental declaration and a letter from the Office of the General

13   Counsel for the NTSB regarding the disclosure of investigative information (“NTSB

14   Letter”). Dkt. 22.

15                                      II. DISCUSSION

16          “Parties may obtain discovery regarding any nonprivileged matter that is relevant

17   to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P.

18   26(b)(1). However, “the court must limit the frequency or extent of discovery [if] . . . the

19   proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

20   26(b)(2)(C). “The court may, for good cause, issue an order to protect a party from . . .

21   undue burden or expense.” Fed. R. Civ. P. 26(c)(1). When a defendant admits liability

22   for all damages caused to a plaintiff, the court may limit discovery to damages. See


     ORDER - 2
 1   Broncel v. H & R Transp., Ltd., 2011 WL 319822, (E.D. Cal. Jan. 28, 2011) (holding that

 2   plaintiff was not entitled to depose defendant Wilson because defendants had already

 3   admitted liability); Ayat v. Societe Air France, 2008 WL 114936, (N.D. Cal. Jan. 8, 2008)

 4   (holding further discovery into liability not warranted because defendant did not contest

 5   liability and only asserted three affirmative defenses, all related to damages).

 6          In this case, Amtrak’s “discovery” motion is a thinly veiled motion for dispositive

 7   relief. For example, Amtrak argues that the Court should apply “Washington law to the

 8   issue of punitive damages and no discovery on this topic should be permitted.” Dkt. 10 at

 9   10–11. Choice of law, however, is an issue in this case, and Cates has shown that some

10   authority exists for the Court to allow punitive damages under another jurisdiction’s law.

11   See Dkt. 16 at 9–11. To the extent punitive damages is an issue in this case, discovery

12   related to this issue is relevant, and Amtrak may only obtain a protective order if it

13   establishes that the requested discovery is disproportional to the needs of the case,

14   otherwise unduly burdensome or unnecessarily expensive, or lacks importance to the

15   issues at stake. Amtrak has failed to show that any of these circumstances warrant a

16   limitation on relevant discovery. The same is true of Amtrak’s attempt to limit discovery

17   related to comparative fault and Cates’s CPA claim. Therefore, the Court denies

18   Amtrak’s motion for a protective order on the relevance of certain discovery.

19          Amtrak also seeks a stay of some discovery until the NTSB issues its final report.

20   Dkt. 10 at 12. However, according to the NTSB Letter, Amtrak may disclose some

21   information as long as it is subject to a protective order as explained in the letter. See

22   NTSB Letter (“the NTSB no longer objects to disclosing some of the information


     ORDER - 3
 1   requested as long as a protective order is in place”). Amtrak should produce this

 2   information in due course. Regarding other information, the NTSB directed Amtrak not

 3   to produce some information pursuant to its investigative hold. Amtrak should produce a

 4   privilege log of documents under hold and produce that log in due course. In any event,

 5   Amtrak has failed to show good cause for a stay of discovery pending the NTSB issuing a

 6   final report.

 7                                        III. ORDER

 8          Therefore, it is hereby ORDERED that Amtrak’s motion for a protective order,

 9   Dkt. 10, is DENIED.

10          Dated this 18th day of October, 2018.

11

12

13
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

14

15

16

17

18

19

20

21

22


     ORDER - 4
